Citation Nr: 9933830	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  94-31 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina




THE ISSUES

1.  The propriety of the initial rating assigned for the 
service-connected dysthymic disorder, currently evaluated as 
50 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected residuals of right acromioclavicular separation 
with resection of the distal right clavicle, right anterior 
acromioplasty and rotator cuff repair, currently evaluated as 
20 percent disabling.  

3.  Entitlement to an increased rating for the service-
connected atrophy of the right trapezius, currently evaluated 
as 10 percent disabling.  

4.  Entitlement to an increased rating for the service-
connected right ulnar nerve palsy, currently evaluated as 10 
percent disabling.  

5.  Entitlement to an increased rating for the service-
connected scar on the right clavicle area, currently 
evaluated as 10 percent disabling.  

6.  Entitlement to an increased (compensable) rating for the 
service-connected atrophy of the right pectoralis muscle.  

7.  Entitlement to an effective date prior to February 8, 
1996, for the assignment of a 50 percent rating for the 
service-connected dysthymic disorder.  

8.  Entitlement to an effective date prior to February 8, 
1996, for the assignment of a total rating based on 
individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from November 1967 to 
August 1971.  

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from February 1993 and March 1994 
decisions of the RO.  

In July 1996, the Board remanded the case for further 
development.  

In September 1996, the RO assigned an increased rating of 50 
percent for the service-connected dysthymic disorder and a 
TDIU, effective on February 8, 1996.  The TDIU is a full 
award of the benefit for that issue on appeal.  See Holland 
v. Gober, 10 Vet. App. 433 (1997).  

However, the veteran subsequently filed a Notice of 
Disagreement and perfected his appeal as to the issues of 
entitlement to an effective date prior to February 8, 1996, 
for the assignment of the 50 percent rating for the service-
connected dysthymic disorder and for the TDIU.  Thus, the 
issues currently on appeal are those as listed on the 
preceding page.  



REMAND

The veteran contends, in essence, that his service-connected 
dysthymic disorder is severe enough to warrant a rating 
greater than 50 percent.  He also claims that he is entitled 
to increased ratings for the service-connected residuals of 
right acromioclavicular separation with resection of the 
right clavicle, right anterior acromioplasty and rotator cuff 
repair; atrophy of the right trapezius; right ulnar nerve 
palsy; scar on the right clavicle area; and atrophy of the 
right pectoralis muscle.  

On a VA joints examination in November 1991, the veteran was 
reported to have sustained a complete acromioclavicular 
separation in service and received a Bosworth screw and a pin 
across the acromioclavicular joint.  He was also reported to 
have had severe pain in his right shoulder and to have 
undergone resections of the distal clavicle and removal of 
loose bony and scar tissue.  The range of motion of the right 
shoulder was reported to show flexion to 140 degrees, 
extension to 50 degrees, external rotation to 50 degrees, 
internal rotation to 90 degrees, abduction to 130 degrees and 
adduction to 40 degrees.  The veteran was diagnosed with 
right shoulder subacromial bursitis and impingement, 
hypertrophic scar of the right shoulder and residual pain 
after distal clavicle resection of the right shoulder.  

On a VA peripheral nerves examination in December 1991, the 
examiner indicated that there had been no medical records 
available for review and that the veteran's medical history 
had been entirely derived from the veteran's account of his 
history.  The veteran was reported to show no weakness of the 
suprascapular and infrascapular shoulder rotator, shoulder, 
deltoid, biceps, triceps, forearm and hand muscles, 
bilaterally.  The impression was that of no objective 
evidence of any nerve or muscle abnormality.  

On a VA mental disorders examination in March 1994, the 
veteran was diagnosed, in part, with dysthymic disorder.  He 
was reported to be mildly to moderately disabled from his 
psychiatric disorder; however, a full multiaxial evaluation, 
including a score on the Global Assessment of Functioning 
(GAF) scale, was not provided.  

The veteran's claim for a rating greater than 50 percent for 
the service-connected dysthymic disorder and the other claims 
for increase are well grounded in that they are not 
inherently implausible.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999); see Proscelle v. Derwinski, 2 Vet. App. 629 
(1992)  

VA therefore has a duty to assist him in developing the facts 
pertinent to his claims.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.159 (1998); Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
examiner should determine whether the affected joint 
exhibited weakened movement, excess fatigability or 
incoordination.  These determinations were to be expressed in 
terms of additional range of motion lost due to any pain, 
weakened movement, excess fatigability or incoordination.  
Id.; See also 38 C.F.R. §§ 4.40, 4.45 (1999).  

The November 1991 VA examination did not specifically fulfill 
these requirements.  

In addition, the rating schedule criteria for evaluating 
psychiatric disorders changed on November 7, 1996.  When the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to the resolution of his appeal under the criteria 
which are most favorable to his claim.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  It is apparent that the RO did not 
have the opportunity to apply the new rating criteria to the 
veteran's claim for a higher rating for the service-connected 
dysthymic disorder pursuant to 38 C.F.R. § 4.130 including 
Diagnostic Code 9440 (1999).  

The earlier effective date claims relating to the service-
connected dysthymic disorder and the TDIU are inextricably 
intertwined with the claims for higher rating for the 
service-connected disabilities.  See Henderson v. West, 12 
Vet. App. 11, 20 (1998) (where a decision on one issue would 
have a significant impact upon another, and that impact in 
turn could render any review of the decision on the other 
claim meaningless and a waste of judicial resources, the two 
claims are inextricably intertwined).  Thus, it would be 
inappropriate for the Board to proceed with adjudication of 
these claims without first determining whether a higher 
rating is warranted.  

In regard to the propriety of the initial rating assigned for 
the service-connected dysthymic disorder, the Court recently 
recognized a distinction between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In the case of an initial rating, separate ratings 
can be assigned for separate periods of time-a practice 
known as "staged" rating.  

The RO should therefore consider whether "staged" rating is 
warranted for the veteran's service-connected dysthymic 
disorder.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran and in order to 
obtain the names and addresses of all 
health care providers who have treated 
him for the service-connected dysthymic 
disorder; residuals of right 
acromioclavicular separation with 
resection of the right clavicle, right 
anterior acromioplasty and rotator cuff 
repair; atrophy of the right trapezius; 
right ulnar nerve palsy; scar on the 
right clavicle area; and atrophy of the 
right pectoralis muscle since March 1994.  
Thereafter, the RO should obtain legible 
copies of all records from any identified 
treatment source not currently of record.  
Once obtained, all records must be 
associated with the claims folder.  

2.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the current severity of his 
service-connected dysthymic disorder.  
All indicated testing in this regard 
should be accomplished.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  Detailed clinical findings 
referable to the service-connected 
dysthymic disorder should be recorded.  
Based on his or her review of the case, 
it is requested that the examiner provide 
a full multiaxial evaluation, including a 
score on the GAF scale on Axis V with an 
explanation of the score's meaning.  The 
examiner should also be provided a copy 
of the old and new rating criteria and be 
asked to comment on the severity of the 
service-connected dysthymic in terms of 
those criteria.  In addition, the 
examiner should offer an opinion as to 
the degree of any demonstrated 
occupational and social impairment caused 
by the service-connected dysthymic 
disorder alone.  

3.  The veteran should also be afforded a 
VA examinations to determine the current 
severity of the service-connected 
residuals of right acromioclavicular 
separation with resection of the right 
clavicle, right anterior acromioplasty 
and rotator cuff repair; atrophy of the 
right trapezius; right ulnar nerve palsy; 
scar on the right clavicle area; and 
atrophy of the right pectoralis muscle.  
The claims folder must be made available 
to the examiner prior to the examination.  
All indicated tests must be performed and 
the examination must include complete 
range of motion testing.  In addition to 
noting the range of motion, the examiner 
should indicate whether there is any 
pain, weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss due to 
any of the following:  (1) pain on use, 
including flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  These determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss.  The examiner should also portray 
the degree of additional range of motion 
loss due to pain on use or during flare-
ups.  In addition, the examiner should 
identify any scarring and describe any 
scar tenderness, ulceration, adhesion and 
functional loss due to pain.  The 
examiner should also describe any 
neurologic and muscular disability 
associated with the service-connected 
disabilities and identify the specific 
muscle and nerve groups that are 
affected.  

4.  Upon completion of the development 
requested hereinabove, the RO should 
again review the veteran's claims.  All 
indicated development should be 
undertaken.  The RO must also consider 
both the old and new rating criteria and 
determine whether a staged rating is 
applicable in regard to the service-
connected dysthymic disorder, consistent 
with the Court's decision in Fenderson v. 
West.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  

The purpose of this remand is to obtain additional 
information concerning the case.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

